DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-12) in the reply filed on 6/30/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma et al. (10,000,060) (hereinafter Naganuma et al.).
Regarding Claim 1, Naganuma et al. teaches an electronic device (1, Fig. 1) comprising: a first member (15, Figs. 1, 3-5, and 9-13), configured by single crystal silicon, wherein the first member (10) includes a first surface (see Figs. 4-7 and 9-15) configured by a {110} plane in the single crystal silicon [Column 4 lines 40-49, Column 5 
Naganuma et al. fails to explicitly teach the wall surface being inclined by an angle greater than 0◦ and less than 90◦.  However, in Figures 9-15 of the prior art of record Naganuma et al. it is obvious that the angle of the wall surface is angle greater than 0◦ and less than 90◦.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wall surface being inclined by an angle greater than 0◦ and less than 90◦ as taught by Naganuma et al. for the purposes of improving discharge characteristics [Column 1 lines 55-59].
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 2 the inclusion of the limitation of an electronic device that includes a plurality of the level difference surfaces which extend in one direction parallel to each other is provided.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 3 is the inclusion of the limitation of an electronic device that includes the through-hole includes a wall surface configured by the (111) plane, the wall surface being perpendicular to the first surface in the single crystal silicon.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 4 is the inclusion of the limitation an electronic device that includes regarding a length of the through-hole along a direction perpendicular to a penetration direction of the through-hole, the length of the through-hole in the first surface is greater than the length of the through-hole in the second surface.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.

The primary reason for the allowance of claim(s) 7-11 the inclusion of the limitation of an electronic device that includes there is a plurality of the first recessed portions.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation an electronic device that includes a ratio of a length of the level difference surface along a <001> direction in the single crystal silicon in plan view with respect to a length of the first recessed portion along the <001> direction in the single crystal silicon in plan view is less than or equal to 1/10.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853